Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and Claim 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 includes the limitation “receiving an original picture data signal inputted from a liquid crystal display panel”. Claim 8 includes the limitation “wherein the receiving module is configured to receive an original picture data signal inputted from the liquid crystal display panel”. The specification nor drawings disclose how the LCD panel, which is stated to include the timing controller on its periphery (par 0032), inputs or sources to the timing controller an original picture data signal. That is, as the timing controller is a part of the panel, how does the panel input or source an original picture data signal to itself? Applicant’s disclosure par 0004 seems to instead suggest that the “inputted original data signal” is conventionally supplied to the timing controller from an external source. Examiner assumes this to be the case for examination purposes.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (China Patent Application Publication CN105278129B) in view of Kerofsky et al. (U.S. Patent Application Publication 20100013751 A1, hereinafter “Kerofsky”).

Claim 1, Jiang teaches a Mura compensation optimization method (Fig 2 par 0037 Mura repair method) for liquid crystal display panel (par 0033 for LCD), comprising steps of: 
step S1: receiving an original picture data signal inputted from a liquid crystal display panel, detecting the received original picture data signal (par 0043 The general-purpose input/output interface of the timing control module [detects and] reads all data [examiner construes this to mean original image data] except the Mura repair stored in the electrically erasable programmable read-only memory 1, and controls the liquid crystal display panel to accurately display the screen (original image data) Fig 2 106); and 
step S2: when determining that the original picture is a grayscale transition picture or not a single grayscale value picture, turning off a Mura compensation function by the timing controller (par 0035 the Mura compensation function may be turned off).
However, Jiang appears not to expressly teach
determining whether an original picture is a grayscale transition picture or a single grayscale value picture by a timing controller; 
when determining that the original picture is a grayscale transition picture or not a single grayscale value picture, turning off a Mura compensation function by the timing controller.
Kerofsky teaches determining whether an original picture is a grayscale transition picture or a single grayscale value picture by a timing controller (par 0055 suggests the timing controller not to compensate if the original image is a low-frequency grayscale transition or gradient image); 
when determining that the original picture is a grayscale transition picture or not a single grayscale value picture, turning off a Mura compensation function by the timing controller (par 0055 suggests not to compensate if the image is a low-frequency grayscale transition or gradient image).
It would have been obvious to one of ordinary skill in the art to modify the Mura compensation optimization method of Jiang to include the grayscale transition picture detection of Kerofsky because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the Mura compensation optimization method of Jiang as modified by the grayscale transition picture detection of Kerofsky can yield a predictable result of not compensating if the image is a grayscale transition or gradient image with improved resultant display. Thus, a person of ordinary skill would have appreciated including in the Mura compensation optimization method of Jiang the ability to use the grayscale transition picture detection of Kerofsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Jiang as modified teaches the Mura compensation optimization method for liquid crystal display panel according to claim 1, the method further comprises a step of: 
step S3: when determining that the original picture is the single grayscale value picture or not the grayscale transition picture, the timing controller turns on the Mura compensation function (Jiang paras 0045-0048 when a brightness distribution of the liquid crystal display panel under grayscale images of uniform grayscales from 0-255 are found to have mura results in the timing control Mura compensation/grayscale replacement function module to turn on Mura compensation function).

Regarding Claim 3, Jiang as modified teaches the Mura compensation optimization method for liquid crystal display panel according to claim 2, wherein 
in the step S1, the timing controller is provided with a receiving module (par 0034 timing control module input interface) and a detection determination function module electrically connected to the receiving module (par 0038 timing control module interface function module performing determination step Fig 2 101), and a Mura compensation function module electrically connected to the detection determination function module (par 0039 timing control module interface function module for performing Mura repair Fig 2 102-104 which may be set to repair or not to repair Mura par 0035); 
the receiving module receives the original picture data signal inputted from the 
the detection determination function module detects the received original picture data signal and determines whether the inputted original picture is the grayscale transition picture (Kerovsky par 0055 suggests not to compensate if the image is a low-frequency grayscale transition or gradient image; detection of such a gradient image in implicit in this suggestion and well-known in image processing, see e.g. US 6504951, US 10657451, etc.); 
in the step S2, when determining that the original picture is a grayscale transition picture, the timing controller controls the Mura compensation function module to turn off the Mura compensation function, and directly outputs the uncompensated original picture data signal to the liquid crystal display panel (Kerofsky par 0055 suggests not to compensate if the image is a low-frequency grayscale transition or gradient image, i.e. outputting the uncompensated original picture data); and 
in the step S3, when determining that the original picture is not the grayscale transition picture, the timing controller controls the Mura compensation function module to turn on the Mura compensation function, and the original picture data signal and the grayscale compensation data are outputted to the liquid crystal display panel after performing a calculation (Jiang paras 0045-0047 timing control module which collects the picture data with mura from the imaging device and controls the Mura compensation function to calculate grayscale repair values replaces the grayscales, par 0048; Kerovsky teaches calculating the compensation values according to brightness curves and grayscale center points, e.g. paras 0051-0052, 0062 unless the image is a low-frequency grayscale transition or gradient image, par 0055).

Regarding Claim 4, Jiang as modified teaches the Mura compensation optimization method for liquid crystal display panel according to claim 2, wherein in the step S1, the timing controller is provided with a receiving module (par 0034 timing control module input interface), a detection determination function module electrically connected to the receiving module (par 0038 timing control module interface function module performing determination step Fig 2 101), and a Mura compensation function module electrically connected to the detection determination function module (par 0039 timing control module interface function module for performing Mura repair Fig 2 102-104 which may be set to repair or not to repair Mura par 0035); 
wherein the receiving module receives the original picture data signal input from the liquid crystal display panel (par 0043 The general-purpose input/output interface of the timing control module reads all data [examiner construes this to mean original image data] except the Mura repair stored in the electrically erasable programmable read-only memory 1, and controls the liquid crystal display panel to accurately display the screen (original image data) Fig 2 106), 
the detection determination function module detects the received original picture data signal and determines whether the inputted original picture is the single grayscale value picture (Kerovsky par 0055 suggests not to compensate if the image is a low-frequency grayscale transition or gradient image; detection of such a gradient image in implicit in this suggestion and well-known in image processing, see e.g. US 6504951, US 10657451, etc.); 
in the step S2, when determining that the original picture is not the single grayscale value picture, the timing controller controls the Mura compensation function module to turn off the Mura compensation function, and directly outputs the uncompensated original picture data signal to the liquid crystal display panel (Kerofsky par 0055 suggests not to compensate if the image is a low-frequency grayscale transition or gradient image, i.e. outputting the uncompensated original picture data); and 
in the step S3, when determining that the original picture is a single grayscale value picture, the timing controller controls the Mura compensation function module to turn on the Mura compensation function, and the original picture data signal and the grayscale compensation data are outputted to the liquid crystal display panel after a calculation (Jiang paras 0045-0047 timing control module which collects the picture data with mura from the imaging device and controls the Mura compensation function to calculate grayscale repair values replaces the grayscales, par 0048; Kerovsky teaches calculating the compensation values according to brightness curves and grayscale center points, e.g. paras 0051-0052, 0062 unless the image is a low-frequency grayscale transition or gradient image, par 0055).

Regarding Claim 5, Jiang as modified teaches the Mura compensation optimization method for liquid crystal display panel according to claim 3, wherein the grayscale compensation data is stored in a flash card electrically connected to the Mura compensation function module (Jiang par 0017 Fig 1 EEPROM 2 connected to the timing control module and its submodules for storing the grayscale compensation/Mura repair values).

Regarding Claim 6, Jiang as modified teaches the Mura compensation optimization method for liquid crystal display panel according to claim 5, wherein a process of acquiring the grayscale compensation data is: 
firstly, capturing a brightness distribution of the liquid crystal display panel 1 under the grayscale of a white picture by a camera (Jiang paras 0045,0046 imaging device for capturing picture data comprising brightness distribution of the liquid crystal display panel under grayscale images of uniform grayscales from 0-255, which includes a white picture), and 
then a compensation data calculation unit (paras 0045, 0046 timing control module which collects the picture data from the imaging device) calculates a grayscale compensation value of each region of the liquid crystal display panel according to a corresponding curve of the brightness and the grayscale based on a center point of the liquid crystal display panel (Jiang par 0048 replaces the grayscales; Kerovsky teaches calculating the compensation values according to brightness curves and grayscale center points, e.g. paras 0051-0052, 0062), and 
finally writes the grayscale compensation value to the flash card (Jiang par 0017 Fig 1 the grayscale compensation/Mura repair values are stored in EEPROM 2 connected to the timing control module and its submodules).

Regarding Claim 7, Jiang as modified teaches the Mura compensation optimization method for liquid crystal display panel according to claim 1, wherein the single grayscale value picture may be a pure red picture, a pure green picture, a pure blue picture (Kerovsky paras 0069-0070 teach using single grayscale value picture comprising particular color planes), a pure white picture, or a picture mixed by any two colors of red, green, and blue.

Regarding Claim 8, Jiang teaches a Mura compensation optimization system (Fig 1 par 0033 Mura repair architecture) for liquid crystal display panel (par 0033 for LCD), comprising: 
a timing controller electrically connected to a liquid crystal display panel (Fig 1 par 0033 center block/timing control module connected to LCD/upper block), wherein the timing controller is provided with a receiving module (par 0034 timing control module input interface), a detection determination function module electrically connected to the receiving module (par 0038 timing control module interface function module performing determination step Fig 2 101) and a Mura compensation function module electrically connected to the detection determination function module (par 0039 timing control module interface function module for performing Mura repair Fig 2 102-104 which may be set to repair or not to repair Mura par 0035); 
wherein the receiving module is configured to receive an original picture data signal inputted from the liquid crystal display panel (par 0043 The general-purpose input/output interface of the timing control module reads all data [examiner construes this to mean original image data] except the Mura repair stored in the electrically erasable programmable read-only memory 1, and controls the liquid crystal display panel to accurately display the screen (original image data) Fig 2 106),
wherein the Mura compensation function module is configured to turn off its own Mura compensation function (par 0035 the Mura compensation function may be turned off).
However, Jiang appears not to expressly teach wherein the detection determination function module is configured to detect the received original picture data signal and determine whether an original picture is a grayscale transition picture or a single grayscale value picture; and 
wherein the Mura compensation function module is configured to turn off its own Mura compensation function when the original picture is a grayscale transition picture or not a single grayscale value picture.
Kerofsky teaches wherein the detection determination function module is configured to detect the received original picture data signal and determine whether an original picture is a grayscale transition picture or a single grayscale value picture (par 0055 suggests not to compensate if the image is a low-frequency grayscale transition or gradient image; detection of such a gradient image in implicit in this suggestion and well-known in image processing, see e.g. US 6504951, US 10657451, etc.); and 
wherein the Mura compensation function module is configured to turn off its own Mura compensation function when the original picture is a grayscale transition picture or not a single grayscale value picture (par 0055 suggests not to compensate if the image is a low-frequency grayscale transition or gradient image).
It would have been obvious to one of ordinary skill in the art to modify the Mura compensation optimization system of Jiang to include the grayscale transition picture detection of Kerofsky because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the Mura compensation optimization system of Jiang as modified by the grayscale transition picture detection of Kerofsky can yield a predictable result of not compensating if the image is a grayscale transition or gradient image with improved resultant display. Thus, a person of ordinary skill would have appreciated including in the Mura compensation optimization system of Jiang the ability to use the grayscale transition picture detection of Kerofsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9, Jiang as modified teaches the Mura compensation optimization system for liquid crystal display panel according to claim 8, wherein the system further comprises: 
a camera for capturing a brightness distribution of the liquid crystal display panel 1 under a grayscale of a white picture (Jiang paras 0045,0046 imaging device for capturing picture data comprising brightness distribution of the liquid crystal display panel under grayscale images of uniform grayscales from 0-255, which includes a white picture); 
a compensation data calculation unit electrically connected to the camera (paras 0045, 0046 timing control module collects the picture data from the imaging device) for calculating a grayscale compensation value of each region of the liquid crystal display panel according to a corresponding curve of the brightness and the grayscale based on a center point of the liquid crystal display panel (Jiang par 0048 replaces the grayscales; Kerovsky teaches calculating the compensation values according to brightness curves and grayscale center points, e.g. paras 0051-0052, 0062); and 
a flash card electrically connected to the compensation data calculation unit and the Mura compensation function module for storing the grayscale compensation value (Jiang par 0017 Fig 1 EEPROM 2 connected to the timing control module and its submodules for storing the grayscale compensation/Mura repair values).

Regarding Claim 10, Jiang as modified teaches the Mura compensation optimization system for liquid crystal display panel according to claim 8, wherein the Mura compensation function module is also used to turn on its own Mura compensation function when the original picture is a single grayscale value picture (Jiang paras 0045-0048 when a brightness distribution of the liquid crystal display panel under grayscale images of uniform grayscales from 0-255 are found to have mura results in the timing control Mura compensation/grayscale replacement function module to turn on Mura compensation function) or not a grayscale transition picture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624